 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10                                  WESTERN DIVISION
11

12
     UNITED STATES OF AMERICA,                 ) Case No.: CR 18-00650-CJC
                                               )
13                                             )
                 Plaintiff,                    )
14                                             )
           v.                                  )
15                                             ) ORDER OF DETENTION
                                               )
16
     HUGO GOMEZ,                               )
                                               )
17                                             )
                 Defendant.                    )
18                                             )
                                               )
19                                             )
                                               )
20                                             )
                                               )
21                                             )
                                               )
22                                             )
                                               )
23                                             )
24

25         Defendant Hugo Gomez is charged with distributing approximately 447 grams of
26   methamphetamine in violation of 21 U.S.C. § 841(a)(1). (Dkt. 13 [Indictment].) On
27   September 13, 2018, Magistrate Judge Stevenson ordered Defendant detained pending
28   trial because no combination of conditions would reasonably assure Defendant’s

                                               -1-
 1   appearance and the safety of the community. (Dkt. 5 at 2.) On October 29, 2018, Judge
 2   Stevenson reopened Defendant’s detention hearing to consider new information,
 3   including letters submitted by Defendant’s friends and family. (Dkt. 20-2.) After
 4   considering the evidence, Judge Stevenson ordered Defendant’s release, subject to a
 5   $45,000 unsecured bond and GPS monitoring. (Dkt. 24 at 2–4.) The Government now
 6   moves for review of Judge Stevenson’s bail order and for detention of Defendant. (Dkt.
 7   26-1.) The Government’s motion is GRANTED.
 8

 9          The Bail Reform Act of 1984 permits pretrial detention of a defendant only where
10   there is a demonstrated risk of flight or no assurance that release is consistent with the
11   safety of the community. 18 U.S.C. §§ 3142 et seq. The Government bears the burden of
12   showing by a preponderance of the evidence that the defendant poses a flight risk and
13   that no condition, or combination of conditions, would reasonably assure the defendant’s
14   appearance at future proceedings if released on bond. United States v. Gebro, 948 F.2d
15   1118, 1121 (9th Cir. 1991); United States v. Motamedi, 767 F.2d 1403, 1406–07 (9th Cir.
16   1985). The Court reviews the evidence “de novo” when determining whether to modify
17   the magistrate’s detention order. United States v. Koenig, 912 F.2d 1190, 1192–93 (9th
18   Cir. 1990).1 The Court must consider (i) the nature and circumstances of the offenses
19   charged, (ii) the weight of the evidence against the defendant, (iii) the history and
20

21   1
       Defendant argues that Rule 59(a) of the Federal Rules of Criminal Procedure requires the Court to
     affirm Magistrate Judge Stevenson’s detention order unless and only if it finds that order contrary to law
22
     or clearly erroneous. The Court disagrees. A district court always retains its authority and discretion to
23   review a magistrate judge’s detention order de novo and nothing in Rule 59(a) limits the district court’s
     authority to conduct such an independent review if it chooses to do so. Indeed, the United States
24   Supreme Court and the Ninth Circuit have made it explicitly clear that a district court’s substantial
     authority under Article III of the United States Constitution cannot be diminished by the earlier action of
25   a magistrate judge. See United States v. Raddatz, 447 U.S. 667, 681 (1980) (emphasizing that “the
     magistrate acts subsidiary to and only in aid of the district court” and that “the entire process takes place
26
     under the district court’s control and jurisdiction”); Gebro, 948 F.2d at 1120 (noting that the “substantial
27   responsibility” of a district judge having original jurisdiction over an offense cannot be “diminished by
     the earlier action of a magistrate” (citation and quotation marks omitted)); see also Koenig, 912 F.2d at
28   1193 (stating that the district court “should review the evidence before the magistrate and make its own
     independent determination whether the magistrate’s findings are correct, with no deference”).
                                                          -2-
 1   characteristics of the defendant, and (iv) the nature and seriousness of the danger to the
 2   community. 18 U.S.C. § 3142(g); see United States v. Honeyman, 470 F.2d 473, 474
 3   (9th Cir. 1972). After considering all of these factors and all of the evidence presented by
 4   the parties and the arguments of their counsel, the Court finds by a preponderance of the
 5   evidence that no condition or combination of conditions will reasonably assure the
 6   appearance of Defendant as required.
 7

 8         First, Defendant has a strong incentive to flee. He is charged with the possession
 9   and intent to distribute nearly a pound of methamphetamine to Homeland Security
10   Investigations officers posing as a repeat customer. The officers arranged to purchase a
11   pound of methamphetamine from Defendant for $2,800 at a designated place and time.
12   When Defendant arrived, the officers found 447 grams of methamphetamine in a
13   shopping bag in his backseat. If convicted, Defendant faces a statutory maximum of life
14   imprisonment and a mandatory minimum of ten years imprisonment. Defendant is 26
15   years old and has spent no meaningful time in custody. Avoiding a lengthy prison
16   sentence is a compelling reason for him to flee.
17

18         Second, Defendant has the means and connections to abscond. Defendant’s father
19   owns property in Mexico, where Defendant has significant family ties. Indeed,
20   Defendant traveled to Oaxaca, Mexico in 2011 for three or four months to visit his
21   family. Defendant also is a member of Culver City Boys, a criminal street gang with
22   likely ties to drug trafficking networks in Mexico.
23

24         Finally, and most troublingly, Defendant has demonstrated a blatant disregard for
25   the law and court supervision. He committed the charged offense while on probation for
26   a 2016 drug conviction. His 2016 drug conviction occurred after he was arrested with
27   three other gang members who were carrying distribution amounts of heroin and
28   methamphetamine. Defendant was placed on probation for three years on the condition

                                                  -3-
 1   that he obey all laws. Yet Defendant continued to sell illegal drugs in significant
 2   quantities in blatant disregard of the terms of his probation. Indeed, one of Defendant’s
 3   customers, John De Marco, told law enforcement that he purchased large quantities of
 4   methamphetamine from Defendant on at least six occasions. It is not plausible that Mr.
 5   De Marco was Defendant’s only customer or that Defendant’s drug dealing was limited
 6   to those six transactions.2
 7

 8          Simply stated, Defendant’s strong incentive to flee, his means and connections to
 9   abscond, and his blatant disregard for the law and court supervision convince this Court
10   that no condition or combination of conditions could reasonably assure Defendant’s
11   appearance at trial.
12

13          IT IS THEREFORE ORDERED that Defendant be detained prior to trial.
14

15          IT IS FURTHER ORDERED that Defendant be committed to the custody of the
16   Attorney General for confinement in a corrections facility separate, to the extent
17   practicable, from persons awaiting or serving sentences or being held in custody pending
18   appeal.
19

20          IT IS FURTHER ORDERED that Defendant be afforded reasonable opportunity
21   for private consultation with counsel.
22

23

24   //
25

26   2
      The Court does not view the letters submitted by Defendant’s friends and family as mitigating the risk
27   of flight. His friends and family express their surprise and shock that Defendant has been charged with
     drug trafficking. But Defendant has had repeated encounters with law enforcement so their surprise and
28   shock reflects either a lack of candor on their part or, more likely, Defendant’s remarkable ability to
     conceal his criminal and gang activity from them.
                                                       -4-
 1         IT IS FURTHER ORDERED that, on order of a Court of the United States or on
 2   request of any attorney for the Government, the person in charge of the corrections
 3   facility in which Defendant is confined deliver Defendant to a United States marshal for
 4   the purpose of an appearance in connection with a court proceeding.
 5

 6

 7

 8         DATED:       November 8, 2018
 9                                                __________________________________
10                                                      CORMAC J. CARNEY
11                                                UNITED STATES DISTRICT JUDGE
12   CC: PSA; USM
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 -5-
